NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 10, 2011*
                                   Decided August 12, 2011

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOHN L. COFFEY, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 10-3174

VAN JACKSON,                                     Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:09-cv-0956-RLY-JMS
UNITED STATES OF AMERICA,
     Defendant-Appellee.                         Richard L. Young,
                                                 Chief Judge.




                                          ORDER

       In December 2008 Van Jackson filed a motion under Federal Rule of Criminal
Procedure 41(g) (formerly Rule 41(e)) seeking the return of property seized as a result of a
1999 drug investigation. Following brief discovery the district court determined that the
United States no longer possessed the property that Jackson sought and dismissed the case



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-3174                                                                                Page 2

for lack of jurisdiction. Nearly two months later, Jackson simultaneously filed a motion to
reconsider and a motion to appeal. Given the timing of the motion to reconsider, the district
court construed it as a motion under Federal Rule of Civil Procedure 60(b) and denied it. The
district court ordered the “motion to appeal” processed as a timely notice of appeal. See FED.
R. APP. P. 4(a)(1)(B). We affirm.

        The following are the undisputed material facts viewed in the light most favorable to
Jackson. Groesch v. City of Springfield, Ill., 635 F.3d 1020, 1022 (7th Cir. 2011). In 1999, an
Indiana state court issued a warrant to search the Indianapolis, Indiana, residence occupied
by Jackson and his then-girlfriend. During the execution of the search warrant in May 1999,
state and federal officers recovered $81,500 in cash. Later that same day, officers also
searched—with the consent of Cecil Burris, an authorized user—a storage unit rented to
Jackson and Burris’ sister. Several items, including a Rolex watch, were recovered in the
search. All items seized were initially stored at the FBI’s Evidence Control Center. Shortly
thereafter, $2,500 of the funds were returned to Jackson’s girlfriend; the FBI released the
remaining $79,000 to the custody of the Indianapolis police department in 2001.

       Also in 2001 the State of Indiana and the City of Indianapolis filed a state forfeiture
proceeding against Jackson seeking the forfeiture of the funds. The state court found in favor
of the state and city and declared the $79,000 forfeited. The Rolex watch was returned to
Burris in 2009. The finality of the state-court forfeiture action requires that we pause to
consider whether the Rooker-Feldman doctrine deprived the court of subject-matter
jurisdiction. Under that doctrine, district courts lack jurisdiction in cases brought by state-
court losers who seek review and rejection of civil state-court judgments. D.C. Ct. of Appeals
v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923); see also
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine does not
apply here, however, because Jackson is pursuing a claim against a defendant (the United
States) that was not a litigant in the state action. Lance v. Dennis, 546 U.S. 459, 464-65 (2006).

        On appeal, Jackson contends that the district court abused its discretion when it
concluded that, because the United States no longer possessed the property, the court lacked
jurisdiction to consider his claims. Specifically, he argues that Rule 41(g) proceedings are
“equitable” and that the district court can employ its inherent equitable power to return his
funds to him. But the district court was correct to conclude that it lacked jurisdiction: Rule
41(g) proceedings permit the recovery in equity only of property in the Government’s
possession. See Stuart v. Rech, 603 F.3d 409, 411 (7th Cir. 2010); United States v. Norwood, 602
F.3d 830, 832-33 (7th Cir. 2010); United States v. Stevens, 500 F.3d 625, 628 n.3 (7th Cir. 2007);
Okoro v. Callaghan, 324 F.3d 488, 491 (7th Cir. 2003). As the district court noted, the Indiana
state court, the first jurisdiction to assert authority over the forfeiture proceedings, could do
so to the exclusion of the federal courts’ later proceedings. See Penn General Casualty Co. v.
No. 10-3174                                                                               Page 3

Pennsylvania, 294 U.S. 189, 195 (1935); United States v. One 1979 Chevrolet C-20 Van, 924 F.2d
120, 121-22 (7th Cir. 1991); United States v. $79,123.49 in U.S. Cash and Currency, 830 F.2d 94,
96 (7th Cir. 1987). And Indiana state law provides that the “court trying the cause” retains
control over seized property; here, both the warrant and the first forfeiture proceeding took
place in Indiana state court. See IND. CODE § 35-33-5-5. Furthermore, the forfeiture has long
since been final. The vast majority of the property Jackson seeks, the $79,000 in cash, was
forfeited almost 10 years ago in a state proceeding to which he was a party—the appropriate
time and place to contest the forfeiture was at that state hearing. Jackson now claims that he
was unaware of the 2001 state forfeiture proceeding, but his own filings to the state appellate
court in January 2002 show that he appealed (or sought to appeal) the state forfeiture
proceeding. The undisputed record also shows that the Rolex watch seized from the storage
unit was also returned.

         Jackson also contends that the district court erred by failing to permit him to amend
his complaint to introduce due process and Fourth Amendment claims against the United
States. But the district court correctly concluded that any amendment would have been
futile. See Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008). As noted above, Rule 41(g) is a
civil proceeding that permits only equitable relief–the return of Jackson’s property. And
Jackson in his brief specifically disclaims either seeking individual relief against the agents
who prosecuted him or pursuing any action in damages. In any event, either approach
would be untimely: the events giving rise to any constitutional claims occurred between 1999
and 2001, more than ten years before Jackson filed his Rule 41(g) motion. Any claim for
damages that Jackson might bring against the United States (for example, under the Federal
Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80) would be barred by the six-year statute of
limitations applicable to constitutional claims against the United States. 28 U.S.C. § 2401(a).
And any claim Jackson might seek to add individually against the federal agents involved in
his prosecution under Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), would
likewise be barred by the 2-year statute of limitations governing Bivens claims arising in
Indiana. See Jackson v. Kotter, 541 F.3d 688, 699 (7th Cir. 2008); King v. One Unknown Fed. Corr.
Officer, 201 F.3d 910, 913 (7th Cir. 2000).

                                                                                       AFFIRMED.